Exhibit Alcon Breaks Ground in Singapore on First Asian Pharmaceutical Manufacturing Plant Ceremony Held Today for New Facility in Tuas Biomedical Park HUENENBERG, Switzerland – May 26, 2009 – Alcon (NYSE: ACL), the world’s largest manufacturer of eye care products, marked the commencement of construction of its first pharmaceutical manufacturing plant in the Asian region today with a groundbreaking ceremony in Singapore’s Tuas Biomedical Park. The new 330,000 square foot plant is expected to be completed in 2012 and will create 150 new jobs. The new plant will primarily manufacture sight-saving pharmaceutical products for Asian markets. The location and capacity expansion will allow Alcon to more effectively and efficiently meet the eye care needs of patients and eye care professionals across Asia with treatments for glaucoma, eye infections, eye inflammation and dry eyes. “With the rapid growth we are experiencing in Asia, this new Singapore plant is integral to our ability to meet the increasing demand for our products in the region,” said Mr. Ed McGough, senior vice president for global manufacturing and technological operations, Alcon. “The strategically positioned Singapore location, coupled with the increased capacity of this plant, will help us supply Asia with essential eye care pharmaceuticals more efficiently, and maintain the high-quality service our customers have come to expect from Alcon.” He added that Singapore was attractive due to its central position in Asia, the skilled and reliable workforce in the country and its well-developed infrastructure. The plant’s location in Tuas was conceived in collaboration with and was supported by the Economic Development Board of Singapore. "Alcon’s decision to site its first Asia-Pacific manufacturing plant here in Singapore is a strong vote of confidence for Singapore and our attractiveness to businesses.
